DNB Financial Corporation For further information, please contact: Gerald F. Sopp CFO/Executive Vice-President 484.359.3138 FOR IMMEDIATE RELEASE gsopp@dnbfirst.com (DNBF – NASDAQ) DNB Financial Corporation Announces Third Quarter 2009 Earnings (October 23, 2009 – Downingtown, PA) DNB Financial Corporation (“DNB”), parent of DNB First, National Association, the oldest independent bank in Chester County, reported net income for the three-month period ended September 30, 2009 of $634,000 compared to net income of $199,000 for the same period in 2008.Earnings per common share for the third quarter of 2009 were $0.18 on a diluted basis compared to $0.08 for the same period in Net loans at September 30, 2009 grew $14.2 million or 4.21% compared to December 31, 2008, with most of this growth coming in the third quarter. Non–interest expense for the three months ended September 30, 2009 declined 3.37% or $136,000 compared to the same period in 2008. The composite cost of funds for the third quarter was 1.87% compared to 2.45% for the same period in 2008. Deposits rose by $95.5 million, to $504.0 million at September 30, 2009 compared to $408.5 million at
